 

 

ren

Case 1:19-cr-00216-WJ Document 18 Filed 01/30/19 Page
oR

u J al stn
uperen © ATES DISTRICT C ” ~
Ave ° ROUE, NEW MEXc~

IN THE UNITED STATES DISTRICT COURT
JAN $6 208

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA, )
W
Plaintiff, ) CR. No. <<
)
VS. ) 18 U.S.C. §§ 1153 and 1201(c):
) Conspiracy to Commit Kidnapping, an
ANDREW BETTELYOUN, ) Indian Country Crime.
)
)
Defendant. )
INFORMATION

The United States Attorney charges:

From on or about February 2, 2018, and continuing to on or about February 3, 2018, in
Indian Country, in Rio Arriba County, in the District of New Mexico, and elsewhere, the
defendant, ANDREW BETTELYOUN, an Indian, unlawfully, knowingly and voluntarily
combined, conspired, confederated, agreed, and acted interdependently with another person to
commit an offense defined in 18 U.S.C. § 1201(a), specifically kidnapping, an Indian Country
crime, and committed overt acts in furtherance of said offense.

In violation of 18 U.S.C. §§ 1153 and 1201(c).

JOHN C. ANDERSON
United States Attorney

a

 

JOSEPH M. SPINDLE
Assistant U.S. Attorney

P.O. Box 607

Albuquerque, NM 87103-0607
(505) 346-7274

 
